Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan, U.S. pat. No. 10,382,353, in view of Zhang, U.S. pat. Appl. Pub. No. 2019/0124018.
	Per claim 1, Krishnan discloses a computer-implemented method for generating a template based on a stack of multiple instantiated cloud resources comprising:
a) determining properties of the multiple instantiated cloud resources in the stack, the multiple instantiated cloud resource having been instantiated into the stack, i.e., collection of instances of cloud resources (see col 2, ln 14-20 and col 4, ln 45-50); and
b) generating a template corresponding to the multiple instantiated cloud resources based on the properties, wherein the template is a text file and comprises a plurality of fields/sections for describing each of the multiple cloud resources and the fields correspond to the determined properties (see col 2, ln 21-32 and col 4, ln 50-62).
	Krishnan does not teach scanning the stack to determine properties of the multiple instantiated cloud resources or cloud instances. However, Zhang discloses a prior art method for generating a resource template by scanning/parsing stack of resource instances (see Zhang, par 0034-0039).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Krishnan with Zhang teaching of stack scanning method because it would have enabled obtaining properties of the cloud instances from the resource stack for the template without requiring manual user inputs (see Krishnan, col 4, ln 47-50).
	Per claim 2, Zhang teaches using an application programming interface (e.g., V2V service) for scanning the stack for receiving properties of the multiple resource instances (see par 0009-0010, 0066, 0072).
	Per claim 3, Krishnan teaches determining among the properties of the multiple instantiated resources, a property corresponding to each field/section of the plurality of fields/sections and setting each field/section to be indicative of the corresponding property (see col 4, ln 54-62).
	Claims 4-9 are apparatus and computer readable medium claims which correspond to method of claims 1-3 and hence are rejected for the same rationale set forth above for claims 1-3.

Response to Amendment
3.	Applicants' arguments filed July 28, 2022 have been fully considered but are deemed moot in view of new grounds of rejection set forth above.


Conclusion
4.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/9/22